Citation Nr: 1501676	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from July 1982 to May 1986.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  When this matter was before the Board in March 2014, it was remanded for additional development.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The record contains the Veteran's assertions of intermittent back pain during and since service, medical evidence documenting treatment for acute strain in service, and medical evidence of a current low back disability.  Although the record already includes medical opinions, most recently dated in May 2014, an addendum is needed from the physician who provided the May 2014 opinion.  In the May 2014 medical statement, the physician indicated that the electronic record did not include the records associated with private medical treatment at H.C.C. or M. Imaging and reported that, "it would be mere speculation to provide a medical opinion without" the records.  Review of the electronic record indicates that the records associated with both facilities are available in the electronic record; the Board notes the electronic record indicates the records were uploaded to the electronic record prior to May 28, 2014, the date of the opinion.  Based on the physician's determination that any opinion without review of the records required resort to speculation, an addendum opinion is needed after review of the records.  

Furthermore, the Board notes that a September 2014 VA treatment record reveals the Veteran's intent to file for disability benefits based on his low back disability.  The Veteran should be asked whether he has applied for disability benefits from the Social Security Administration (SSA) and, if so, SSA records should be requested. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include any surgical records or any records associated with a claim for SSA disability benefits (See September 2014 VA treatment record referencing intent to apply for disability benefits and intent to undergo surgery).   

2.  Then, obtain an addendum opinion from the physician who provided the May 2014 VA medical opinion.  If the physician is unable to provide the addendum or is not available, an opinion from an appropriate medical professional must be obtained.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The opinion must reference review of the records associated with H.C.C. or M. Imaging.  

Based upon the review, the physician should provide an opinion with respect to each back disability present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.

For purposes of the opinions, the physician should assume that the Veteran has had intermittent low back pain since service.

The rationale for the opinion) must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



